Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticated by Bradshaw et al. (Spatiotemporal Stability of Ci-ATSM and FLT Positron Emission Tomography Distributions During Radiation Therapy, Int J Radiation Oncol Biol Phys, Vol. 89, No. 2, pp. 399e405, 2014)
With regards to claim 1, Bradshaw discloses a non-transitory computer-readable medium storing instructions readable and executable by a workstation including at least one electronic processor to perform an image interpretation method (Data analysis; page 401) (Figure 2), the method comprising: spatially registering first and second images of a target portion of a patient in a common image space, the first and second images being obtained from different image sessions and having pixel values in standardized uptake value (SUV) units (Data analysis; page 401, left column, last paragraph, lines 1 - 13) (Figure 2); determining SUV pairs for corresponding pixels of the spatially registered first and second images (Data analysis; page 401, left column, last paragraph, lines 1 - 13) (Figure 2); and controlling a display device to display a two-
With regards to claim 2, Bradshaw discloses the method further includes: determining an SUV scaling shift between the first image and the second image (Figures 2 – 5 and Table 1) (Abstract).
With regards to claim 3, Bradshaw discloses the method further includes: displaying the SUV scaling shift (Figures 2 – 5 and Table 1) (Abstract).
With regards to claim 4, Bradshaw discloses the method further includes adjusting the 2D scatter plot with the determined SUV scaling shift to correct for the SUV scaling shift between the first image and the second image (Figure 2) (Data analysis) (Results) (Pages 401 – 402).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradshaw in view of Ross et al. (US Pub. No. 2013/0004043 A1).
With regards to claims 5 and 14, Bradshaw discloses the claimed invention according to claim 4 but fails to specifically disclose determining the SUV scaling shift 
Skretting discloses a method of estimating the true uptake of a tracer in a physiological image acquired with a physiological image modality that has limited spatial resolution comprises: co-registering an anatomical image volume and the physiological image volume such that both image volumes have corresponding voxels; segmenting the anatomical image volume into a number of non-overlapping anatomical regions; combining each of the segmented anatomical regions with a function representative of the limited spatial resolution of the physiological image modality to generate a blurred anatomical region volume for each of the segmented regions; assuming the physiological image in each voxel to be a linear sum of the image intensities of the corresponding voxels in the blurred region volumes in that voxel; estimating, for each voxel, a value representative of the contribution to that voxel from each blurred region volume based on the uptake measured by the physiological image for that voxel and for nearby voxels; and using the estimated values for the voxels to estimate a true uptake of the tracer in each voxel and to thereby establish a corrected physiological image volume (Abstract).
Skretting further discloses an estimate of a value representative of the true uptake in each region i.e. the actual distribution activity for each region, is calculated for use in correcting the image. It is assumed that the value representative of the true uptake in each region is slowly varying. This assumption means that the values need to be calculated for each voxel (in each anatomical region) individually but the fact that it is 
In a preferred embodiment a regression analysis is used to determine the estimated values, these values hence taking the form of linear coefficients determined by the regression analysis. For each voxel, a regression analysis may be performed based on the imaged uptake in the analyzed voxel and its nearby voxels, such as a surrounding cube of voxels, to estimate the actual distribution of activity for each region in each voxel. This is repeated for each voxel and one regression is achieved per voxel [0025].
In view of the utility, to provide better estimates for the uptake in each pixel and thus enable more precise diagnosis, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify Bradshaw’s correlation coefficients and distributions with the teachings such as that taught by Skretting.
With regards to claims 6, 8, 15 and 17, Bradshaw discloses wherein the linear regression analysis adjusts m to minimize squared distances between SUV pairs summed or averaged over the pixels i of the spatially registered first and second images (Bradshaw teaches averaging and combining, see Data analysis and Results; Page 401-402)) where m represents the SUV scaling shift (see the rejections of claim 1 -5, the correlation, analysis and algorithms would minimize as claimed). Notice that Skretting also teaches these limitations along with a mean and additional calculations [0024] [0025] (Abstract). 
With regards to claims 7, 9, 16 and 18, Bradshaw modified discloses the claimed invention according to claim 5 but fails to expressly disclose the equation and the 
With regards to claims 10 and 19, Bradshaw discloses the method further comprises: receiving a selection of a portion of the 2D scatter plot via a user input device (XX); and displaying a diagnostic plot of the SUV pairs of the selected portion of the 2D scatter plot (Introduction).
With regards to claim 11, Bradshaw discloses the receiving of the selection of the portion of the 2D scatter plot comprises one of (i) receiving a delineation of a region of the displayed 2D scatter plot and (ii) receiving a query defining selection criteria (Data Analysis) (Figures 2 – 5).
With regards to claim 12, Bradshaw discloses generating a histogram of the SUV pairs of the selected portion of the 2D scatter plot as a function of axial slice of the spatially registered first and second images, wherein the displayed diagnostic plot comprises the histogram (Figures 2 – 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975. The examiner can normally be reached M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/DJURA MALEVIC/Examiner, Art Unit 2884